Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Fig. 6 and Fig. 16 in the reply filed on 12/21/2020 is acknowledged. Applicant further notes that Fig. 4 and 6 don’t depict different species. However, a comparison between Fig. 4 and 6 shows that they depict different features, for example, Fig. 4 depicts a curved panel 400 while Fig. 6 depicts an angled one, or Fig. 6 depicts bolts 412 and 212 and 108 while Fig. 4 doesn’t depict these bolts. Applicant’s note in the remarks that “they depict neither different embodiments nor mutually exclusive features” is taken as an admission that these differences are obvious variants of each other. The traversal is on the ground(s) that there is no search burden.  This is not found persuasive. With regard to search burden, the examiner respectfully disagrees because as mentioned in the 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200/400” has been used to designate both FAC/track liners and trap doors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 408 in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-20 of copending Application No. 16/399,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structures recited, such as a fan case, debris retainer, panels, and insert are recited in the copending application. For example, see the fan case in claim 1, the debris retainers (recited as hooks) in claims 1 and 6, the panels (trap doors) in claims 8 and 11, and the metallic insert in claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second debris retainers in claims 1 and 13. Based on the specification, the first and second debris retainers are hooks having a lip extending from a wall/fence (abstract, [0253], [0258], Fig. 6, 8A/8B).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 recite a fan blade containment system at the start of the claim and then recites the fan blade containment system comprising: a fan case arranged to surround the fan. It is not clear if the fan is recited positively or not because a fan blade containment system certainly cannot comprise a fan. The same confusion exists for the fan case and the blades as they are recited in what seems to be preamble, then recited positively in the body of the claim, but the claim is supposed to be directed to a fan blade containment system. 
Claim 1 recites a plurality of fan blades and also a fan blade and it is not clear if the fan blade is part of the plurality of fan blades or not. Applicant may obviate this issue 
Claims 2 and 3 are unclear with regard to their recited function without reciting any further structure. For example, claim 2 recites arranged to arrest forward motion of a trailing blade or blade-part. An apparatus type claim reciting a function, should provide enough structure to perform the function. In claim 2, it is not clear what structures are need to arrest forward motion of a trailing blade or blade-part. Claim 1 recites a debris retainer that prevents forward debris release. Claim 2, which is supposed to further narrow claim 1, recites a function without reciting any further structures. Hence, it is not clear if the function of claim 2 is performed merely by the hook and lip of the debris retainer of claim 1 (based on the 112(f) interpretation) or if other structures are required to further arrest forward motion of a trailing blade or blade-part. Claim 3 is also rejected for a reason similar to claim 2.
Claim 3 recites a trailing blade. The specification defines a trailing blade as a blade or blade-part caused to detach from the fan by the impact of a previously-detached blade or blade-part. It is not clear how the fan blade containment system of claim 3 achieves this function, since it requires that the system being able to differentiate between the released debris and a debris caused by a released debris and also to recognize which debris hits the debris retainer since it is very possible that both debris would continue their motion.
Claim 6 recites near or adjacent. The position of the elements with each other is unclear as to how close the elements should be to read on the claim limitation.
Claim 6 recites optionally […]. It is not clear if the limitation after optionally is positively recited or not as Applicant has not provided a list of other alternatives and the list of potential alternatives which are not recited by the claim are ambiguous, therein it is unclear to what if any other options are available.
Claim 10 recites at or near. The position of the elements with each other is unclear as to how close the elements should be to read on the claim limitation.
The term "near" in claims 6 and 10 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this instance, it is not clear how near the elements should be to read on the claim limitation.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 4, 5, 7-9, 11, 12, 14-20 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, claims 11 and 12 fail to further limit the subject matter of the claim upon which it depends, because the fence, hook, and lips recited in claims 11 and 12 are already part of the debris retainer recited in claim 1, according to the 112(f) above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Harper et al. (US 2009/0324390), referred to hereafter as Harper.
With regard to claim 1, Harper discloses a fan blade containment system arranged to surround a fan comprising a plurality of fan blades in a gas turbine engine for an aircraft, the fan blade containment system (38) comprising: a fan case arranged to surround the fan (Fig. 1); a first debris retainer (53) extending inwardly from the fan case (Fig. 1-4) and arranged to prevent forward debris release should all or part of a fan blade become detached from the fan, the first debris retainer being located forward of the fan (see the position of blade 34 in Fig. 2 which is downstream from 53); and a second debris retainer (see annotated Fig. 4 of Harper, each one of the shown second debris retainers, or in combination, can be interpreted as second debris retainer) extending inwardly from the fan case (Fig. 1-4) and arranged to prevent forward debris release should all or part of a fan blade become detached from the fan, the second 
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 1 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. Harper discloses all of the claim elements of the current invention and is arranged to performing the recited functions including preventing forward debris release should all or part of a fan blade become detached from the fan, by virtue of disclosing all of the clamed structures, as applicant has stated that the debris retainer structure is capable of performing this function.

    PNG
    media_image1.png
    357
    548
    media_image1.png
    Greyscale

Annotated Fig. 4 of Harper

With regard to claim 2, Harper further discloses that the first debris retainer is arranged to arrest forward motion of a released blade or blade-part (Fig. 1, 2, 4).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 2 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. Harper discloses all of the claim elements of the current invention and is arranged to performing the recited functions including arrest forward motion of a released blade or blade-part, 

With regard to claim 3, Harper further discloses that the second debris retainer is arranged to arrest forward motion of a trailing blade or blade-part (Fig. 1, 2, 4).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 3 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function.. Harper discloses all of the claim elements of the current invention and is capable of performing the recited functions including arrest forward motion of a trailing blade or blade-part, by virtue of disclosing all of the clamed structures, as applicant has stated that the debris retainer structure is capable of performing this function.

With regard to claim 4, Harper further discloses that the first and second debris retainers are metallic ([0043], [0057]).

With regard to claim 5, Harper further discloses that the first and second debris retainers are provided as part of a metallic insert mounted on the fan case (Fig. 1, [0043]).

With regard to claim 6, Harper further discloses that the first debris retainer is located near or adjacent leading edge tips of the fan blades, optionally being between 1 cm and 15 cm forward of the leading edge tips of the fan blades (Fig. 2, 4).

With regard to claim 7, Harper further discloses that the first debris retainer has a trap door associated therewith (Fig. 2, 4), the trap door extending from rearward of the fan to adjacent the first debris retainer and being arranged to move or break if struck by a detached fan blade or blade part so as to facilitate the detached fan blade or fan blade part engaging the first debris retainer (it will certainly move by virtue of being struck by another object, even if it results in a small movement, and it will certainly break if the force of the struck is strong enough).

With regard to claim 8, Harper further discloses that the second debris retainer has a trap door  (Fig. 2, 4) associated therewith, the trap door extending from forward of the first debris retainer to adjacent the second debris retainer and being arranged to move or break if struck by a detached fan blade or blade part so as to facilitate the detached fan blade or fan blade part engaging the second debris retainer (it will certainly move by virtue of being struck by another object, even if it results in a small movement, and it will certainly break if the force of the struck is strong enough).

With regard to claim 10, Harper further discloses that the second debris retainer is located at or near a forward edge of the fan case (Fig. 4).

With regard to claim 11, Harper further discloses that at least one of the first debris retainer and the second debris retainer is or comprises a fence extending around an internal circumference of the fan case, the fence extending inwardly from the fan case (Fig. 4).

With regard to claim 12, Harper further discloses that at least one of the first debris retainer and the second debris retainer is a hook and comprises a lip extending rearwardly from the fence, the lip extending circumferentially and spaced inwardly from the fan case (Fig. 4, see for example lip 55 or the one opposite 55 or the lip on the se3cond debris retainer in the annotated Fig. 4).

With regard to claim 13, Harper discloses a fan blade containment system arranged to surround a fan comprising a plurality of fan blades in a gas turbine engine for an aircraft, the fan blade containment system (38, which is interpreted as the combination of 40, 53, and second debris retainers shown in the annotated Fig. 4 of Harper) comprising: a fan case arranged to surround the fan (Fig. 1, [0043]); a first debris retainer (53) located forward of the fan, the first debris retainer comprising a fence (Fig. 4) extending around an internal circumference of the fan case, the fence extending inwardly from the fan case; and a second debris retainer (see annotated Fig. 

With regard to claim 15, Harper further discloses that at least one debris retainer is a hook and comprises a lip extending rearwardly from the fence (Fig. 4).

With regard to claim 17, Harper further discloses that the lip of either or both debris retainers extends axially rearwardly (Fig. 4).

With regard to claim 18, Harper further discloses that the lip of either or both debris retainers extends rearwardly from an inward end region of the corresponding fence (Fig. 4).

With regard to claim 19, Harper further discloses that the fence of either or both debris retainers extends radially inward from the fan case (Fig. 4).

With regard to claim 20, Harper discloses a gas turbine engine (10) for an aircraft (Fig. 1, [0002]) comprising: a fan comprising a plurality of fan blades (Fig. 1); and a fan blade containment system according to claim 1 surrounding the fan (Fig. 1).
--------------------------------------------------------------------------------------------------------------------
Claims 1-8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Belanger et al. (US 4,503,104), referred to hereafter as Belanger.
With regard to claim 1, Belanger discloses a fan blade containment system arranged to surround a fan comprising a plurality of fan blades in a gas turbine engine for an aircraft, the fan blade containment system comprising: a fan case (30) arranged to surround the fan (14); a first debris retainer (44) extending inwardly from the fan case (Fig. 1-4) and arranged to prevent forward debris release should all or part of a fan blade become detached from the fan, the first debris retainer being located forward of the fan (see Fig. 2); and a second debris retainer (46) extending inwardly from the fan case (Fig. 2) and arranged to prevent forward debris release should all or part of a fan blade become detached from the fan, the second debris retainer being located forward of the first debris retainer (Fig. 2).
See a second interpretation of first and second debris retainers in annotated Fig. 2 of Belanger.
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 1 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. Belanger discloses all of the claim elements of the current invention and is capable of performing the recited functions including preventing forward debris release should all or part of a fan blade become detached from the fan, by virtue of disclosing all of the clamed structures, as applicant has stated that the debris retainer structure is capable of performing this function.

    PNG
    media_image2.png
    376
    519
    media_image2.png
    Greyscale

Annotated Fig. 2 of Belanger

With regard to claim 2, Belanger further discloses that the first debris retainer is arranged to arrest forward motion of a released blade or blade-part (Fig. 1, 2, 10-14).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 2 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. Belanger discloses all of the claim elements of the current invention and is capable of performing the recited functions including arrest forward motion of a released blade or blade-part, by virtue of disclosing all of the clamed structures, as applicant has stated that the debris retainer structure is capable of performing this function.

With regard to claim 3, Belanger further discloses that the second debris retainer is arranged to arrest forward motion of a trailing blade or blade-part (Fig. 1, 2, 10-14, Col. 9; lines 37-45).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 3 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. Belanger discloses all of the claim elements of the current invention and is capable of performing the recited functions including arrest forward motion of a trailing blade or blade-part, by virtue of disclosing all of the clamed structures, as applicant has stated that the debris retainer structure is capable of performing this function.

With regard to claim 4, Belanger further discloses that the first and second debris retainers are metallic (Col. 4, lines 60-64).

With regard to claim 5, Belanger further discloses that the first and second debris retainers are provided as part of a metallic insert mounted on the fan case (the debris retainers are mounted to the nacelle 12, hence they are inserts).

With regard to claim 6, Belanger further discloses that the first debris retainer is located near or adjacent leading edge tips of the fan blades, optionally being between 1 cm and 15 cm forward of the leading edge tips of the fan blades (Fig. 2,).

With regard to claim 7, Belanger further discloses that the first debris retainer has a trap door associated therewith (Fig. 2, for example 56 can be interpreted as a trap door), the trap door extending from rearward of the fan to adjacent the first debris retainer and being arranged to move or break if struck by a detached fan blade or blade part so as to facilitate the detached fan blade or fan blade part engaging the first debris retainer (it will certainly move by virtue of being struck by another object, even if it results in a small movement, and it will certainly break if the force of the struck is strong enough).

With regard to claim 8, Belanger further discloses that the second debris retainer has a trap door  (Fig. 2, for example 48 can be interpreted as a trap door) associated 

With regard to claim 10, Belanger further discloses that the second debris retainer is located at or near a forward edge of the fan case (Fig. 1).

With regard to claim 11, Belanger further discloses that at least one of the first debris retainer and the second debris retainer is or comprises a fence extending around an internal circumference of the fan case, the fence extending inwardly from the fan case (see annotated Fig. 2, in another interpretation, see Fig. 2; the radially inward extending portion at the front edge of 44 beneath 60).

With regard to claim 12, Belanger further discloses that at least one of the first debris retainer and the second debris retainer is a hook and comprises a lip extending rearwardly from the fence, the lip extending circumferentially and spaced inwardly from the fan case (annotated Fig. 2).

With regard to claim 13, Belanger discloses a fan blade containment system arranged to surround a fan comprising a plurality of fan blades in a gas turbine engine 
See a second interpretation of first and second debris retainers in annotated Fig. 2 of Belanger.

With regard to claim 15, Belanger further discloses that at least one debris retainer is a hook and comprises a lip extending rearwardly from the fence (see the inclined portion at the radially lower end of the first debris retainer in the annotated Fig. 2. Also in Fig. 2, see the portion holding 64 above letter “G”).

With regard to claim 17, Belanger further discloses that the lip of either or both debris retainers extends axially rearwardly (see annotated Fig. 2 and Fig. 2).

With regard to claim 18, Belanger further discloses that the lip of either or both debris retainers extends rearwardly from an inward end region of the corresponding fence (see annotated Fig. 2 and Fig. 2).

With regard to claim 19, Belanger further discloses that the fence of either or both debris retainers extends radially inward from the fan case (see annotated Fig. 2 and Fig. 2).

With regard to claim 20, Belanger discloses a gas turbine engine for an aircraft comprising: a fan comprising a plurality of fan blades; and a fan blade containment system according to claim 1 surrounding the fan (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Care et al. (US 2015/0147156), referred to hereafter as Care, in view of Hall et al. (US 2017/0122126), referred to hereafter as Hall.
With regard to claim 1:
Care discloses a fan blade containment system arranged to surround a fan comprising a plurality of fan blades in a gas turbine engine for an aircraft, the fan blade containment system comprising: a fan case (150, 250, 450) arranged to surround the fan (Fig. 1, 4, 5); a first debris retainer (154 in Fig. 1, or 254 in Fig. 2, or 454 in Fig. 5) extending inwardly from the fan case and arranged to prevent forward debris release should all or part of a fan blade become detached 
Care does not appear to explicitly disclose a second debris retainer extending inwardly from the fan case and arranged to prevent forward debris release should all or part of a fan blade become detached from the fan, the second debris retainer being located forward of the first debris retainer.
However, Hall, which is in the same field of endeavor of fan blade containment systems, teaches a fan blade containment system comprising first and second panels (see 42 and 48 in Fig. 3B) forward of the fan blade (36) and further teaches adding a debris retainer (see 44 in Fig. 3A/B) at the end of the case containment system forward of both panels for additional containment ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the second debris retainer of Hall at the end of the containment system of Care, in order to provide additional containment.

With regard to claim 2, the combination of Care and Hall further discloses that the first debris retainer is arranged to arrest forward motion of a released blade or blade-part (Care, Fig. 1, 2, 4, 5).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 2 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. The combination of Care and Hall discloses all of the claim elements of the current invention and is capable of performing the recited functions including arrest forward motion of a released blade or blade-part, by virtue of disclosing all of the clamed structures, as applicant has stated that the debris retainer structure is capable of performing this function.

With regard to claim 3, the combination of Care and Hall further discloses that the second debris retainer is arranged to arrest forward motion of a trailing blade or blade-part (Care, Fig. 1, 2, 4, 5).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 3 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. The combination of 

With regard to claim 4, the combination of Care and Hall further discloses that the first debris retainer is metallic (Care, [0012]), but it’s silent about the material of the second debris retainer. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for a material for the second debris retainer, to use the teachings of Care, which has a metallic debris retainer and make the second debris retainer to match the first one and hence would make it metallic.

With regard to claim 6, the combination of Care and Hall further discloses that the first debris retainer is located near or adjacent leading edge tips of the fan blades, optionally being between 1 cm and 15 cm forward of the leading edge tips of the fan blades (Care, Fig. 1, 2, 4, 5).

With regard to claim 7, the combination of Care and Hall further discloses that the first debris retainer has a trap door associated therewith (Care, Fig. 1, 2, 4, 5), the trap door extending from rearward of the fan to adjacent the first debris retainer and being arranged to move or break if struck by a detached fan blade or blade part so as to facilitate the detached fan blade or fan blade part engaging the first debris retainer (it 

With regard to claim 8, the combination of Care and Hall further discloses that the second debris retainer has a trap door  (Care, Fig. 5) associated therewith, the trap door extending from forward of the first debris retainer to adjacent the second debris retainer and being arranged to move or break if struck by a detached fan blade or blade part so as to facilitate the detached fan blade or fan blade part engaging the second debris retainer (it will certainly move by virtue of being struck by another object, even if it results in a small movement, and it will certainly break if the force of the struck is strong enough, also see [0083]).

With regard to claim 10, the combination of Care and Hall further discloses that the second debris retainer is located at or near a forward edge of the fan case (Hall, Fig. 3A/B).

With regard to claim 11, the combination of Care and Hall further discloses that at least one of the first debris retainer and the second debris retainer is or comprises a fence extending around an internal circumference of the fan case, the fence extending inwardly from the fan case (Care, Fig. 1, 2, 4, 5).

With regard to claim 12, the combination of Care and Hall further discloses that at least one of the first debris retainer and the second debris retainer is a hook and comprises a lip extending rearwardly from the fence, the lip extending circumferentially and spaced inwardly from the fan case (Care, Fig. 1, 2, 4, 5, and Hall, Fig. 3A/B).

With regard to claim 13:
Care discloses a fan blade containment system arranged to surround a fan comprising a plurality of fan blades in a gas turbine engine for an aircraft, the fan blade containment system comprising: a fan case (150, 250, 450) arranged to surround the fan (Fig. 1, 4, 5); a first debris retainer (154 in Fig. 1, or 254 in Fig. 2, or 454 in Fig. 5) located forward of the fan (see Fig. 1, 2, 4, 5), the first debris retainer comprising a fence (Fig. 1, 2, 4, 5) extending around an internal circumference of the fan case, the fence extending inwardly from the fan case (see Fig. 1, 2, 4, 5).
Care does not appear to explicitly disclose a second debris retainer located forward of the first debris retainer, the second debris retainer comprising a fence extending around an internal circumference of the fan case, the fence extending inwardly from the fan case.
However, Hall, which is in the same field of endeavor of fan blade containment systems, teaches a fan blade containment system comprising first and second panels (see 42 and 48 in Fig. 3B) forward of the fan blade (36) and further teaches adding a debris retainer (see 44 in Fig. 3A/B) at the end of the case containment system forward of both panels, the second debris retainer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the second debris retainer of Hall at the end of the containment system of Care, in order to provide additional containment.

With regard to claim 15, the combination of Care and Hall further discloses that at least one debris retainer is a hook and comprises a lip extending rearwardly from the fence (Care, Fig. 1, 2, 4, 5, and Hall, Fig. 3A/B).
With regard to claim 17, the combination of Care and Hall further discloses that the lip of either or both debris retainers extends axially rearwardly (Care, Fig. 1, 2, 4, 5, and Hall, Fig. 3A/B).

With regard to claim 18, the combination of Care and Hall further discloses that the lip of either or both debris retainers extends rearwardly from an inward end region of the corresponding fence (Care, Fig. 1, 2, 4, 5, and Hall, Fig. 3A/B).

With regard to claim 19, the combination of Care and Hall further discloses that the fence of either or both debris retainers extends radially inward from the fan case (Care, Fig. 1, 2, 4, 5, and Hall, Fig. 3A/B).

With regard to claim 20, the combination of Care and Hall discloses a gas turbine engine for an aircraft comprising: a fan comprising a plurality of fan blades; and a fan blade containment system according to claim 1 surrounding the fan (Care, Fig. 4).

With regard to claims 9, 14, and 16: 
The combination of Care and Hall discloses the fan blade containment system of claims 1, 13, and 15, as set forth above. 
The combination of Care and Hall does not appear to explicitly disclose the exact values as recited in the claims. 
However, a careful examination of the specification reveals that no criticality for the dimensional values of “between 10 cm and 50 cm”, “between 40 mm and 60 mm”, and “between 3 mm and 10 mm”, as recited in claims 9, 14, 16 has been shown, nor any reason as to why the fan blade containment system of the applicant with these dimensions would operate any different than the fan blade containment system of the combination of Care and Hall, and Applicant has not disclosed that this sizing provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, the specification discloses these dimensions in very brief and accompanied with words of choice, such as “may be located between 10 cm and 50 cm” or may be about. Hence these dimensions are considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the combination of Care and Hall, and Applicant’s invention, to perform equally well with either 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the dimensional values of “between 10 cm and 50 cm”, “between 40 mm and 60 mm”, and “between 3 mm and 10 mm”, as recited in claims 9, 14, 16 with fan blade containment system of the combination of Care and Hall in order to achieve a desired dimension or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Care et al. (US 2015/0147156), referred to hereafter as Care in view of Hall et al. (US 2017/0122126), referred to hereafter as Hall, as applied to claim 4 above, and further in view of Kappes (US 2015/0308290).
With regard to claim 5: 
The combination of Care and Hall discloses the fan blade containment system of claim 4, as set forth above. 
The combination of Care and Hall does not appear to explicitly disclose that the first and second debris retainers are provided as part of a metallic insert mounted on the fan case. 
However, Kappes, which is in the same field of endeavor of fan blade containment systems, teaches a fan blade containment system comprising debris retainers and teaches that it is in the form of a metallic insert (the insert could be interpreted as 34, 30, 32, or a combination of 30 and 32 in Fig. 3, 4, and see [0055] with regard to metallic). Kappes teaches that the by providing the insert as removable, each segment of the containment system is independently removable for replacement ([0035], [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the fan blade containment system of the combination of Care and Hall to be in the form of an insert in order to be able to independently remove and replace the parts, as both references and the claimed invention are directed to fan blade containment system. 
--------------------------------------------------------------------------------------------------------------------
Claims 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 2009/0324390), referred to hereafter as Harper.
With regard to claims 9, 14, and 16: 
Harper discloses the fan blade containment system of claims 1, 13, and 15, as set forth above. 
Harper does not appear to explicitly disclose the exact values as recited in the claims. 
However, a careful examination of the specification reveals that no criticality for the dimensional values of “between 10 cm and 50 cm”, “between 40 mm and 60 mm”, and “between 3 mm and 10 mm”, as recited in claims 9, 14, 16 may be located between 10 cm and 50 cm” or may be about. Hence these dimensions are considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the Harper, and Applicant’s invention, to perform equally well with either dimensions, because both would perform the same function of containing fan blades.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the dimensional values of “between 10 cm and 50 cm”, “between 40 mm and 60 mm”, and “between 3 mm and 10 mm”, as recited in claims 9, 14, 16 with fan blade containment system of Harper in order to achieve a desired dimension or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
--------------------------------------------------------------------------------------------------------------------
Claims 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger et al. (US 4,503,104), referred to hereafter as Belanger.
With regard to claims 9, 14, and 16: 
Belanger discloses the fan blade containment system of claims 1, 13, and 15, as set forth above. 
Belanger does not appear to explicitly disclose the exact values as recited in the claims. 
However, a careful examination of the specification reveals that no criticality for the dimensional values of “between 10 cm and 50 cm”, “between 40 mm and 60 mm”, and “between 3 mm and 10 mm”, as recited in claims 9, 14, 16 has been shown, nor any reason as to why the fan blade containment system of the applicant with these dimensions would operate any different than the fan blade containment system of Belanger, and Applicant has not disclosed that this sizing provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, the specification discloses these dimensions in very brief and accompanied with words of choice, such as “may be located between 10 cm and 50 cm” or may be about. Hence these dimensions are considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the Belanger, and Applicant’s invention, to perform equally well with either dimensions, because both would perform the same function of containing fan blades.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the dimensional values of “between 10 cm and 50 cm”, “between 40 mm and 60 mm”, and “between 3 mm and 10 mm”, as recited in claims 9, 14, 16 with fan blade containment system of Belanger in order to achieve a desired dimension or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art. With regard to a second debris retainer, see US2016/0084086, Fig. 4, 7, US9,200,531, Fig. 4, US9200531, Fig. 4C, US10221718, Fig. 4B/C, US 20150330255, Fig. 4, US 20190063460, Fig. 2, and US 9644493, Fig. 1. For breaking bolts see US10294794, US 9835046, US 20160208640, US20160177971, US10337350, US20150218961, US 9683490, and US10125631.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745